          Case 2:18-cr-00422-SMB Document 1040 Filed 07/13/20 Page 1 of 13



 1   feder law office p.a.
 2   2930 East Camelback Road, Suite 160
     Phoenix, Arizona 85016
 3   602-257-0135 phone
 4   602-954-8737 fax
     bf@federlawpa.com
 5
     Bruce Feder – State Bar No. 004832
 6   Attorney for Defendant Scott Spear
 7
 8
                               UNITED STATES DISTRICT COURT

 9
                                       DISTRICT OF ARIZONA

10                                                   CASE NO. CR2018-00422-003-PHX-SMB
     United States of America,
11
                              Plaintiff,                DEFENDANT SPEARS’ REPLY IN
12                                                      SUPPORT OF MOTION FOR
                 v.
13
                                                        ISSUANCE OF RULE 17(c)
     Scott Spear,                                       SUBPOENAS
14
                              Defendant.             (Assigned to the Hon. Susan M. Brnovich)
15
16
                 Defendant’s Motion for issuance of Rule 17(c) subpoenas should be granted.
17
18   As an initial matter, the government does not have standing to challenge Defendant’s
19   motion, as the motion does not seek records from the government. In any event, the
20
     government’s objections to the subpoenas largely rely on the misguided extrapolation
21
22   of non-binding dicta from cases involving subpoenas that were very different in both
23
     scope and content than those at issue here. Further, as the motion sufficiently
24
     demonstrates, defendant has met his burden of establishing the Nixon factors,
25
26

                                               -1-



     3659943.1
          Case 2:18-cr-00422-SMB Document 1040 Filed 07/13/20 Page 2 of 13



 1   specifically: (1) relevancy; (2) admissibility; and (3) specificity. The Court’s analysis
 2
     need go no further.
 3
 4   A.          The Government Has No Standing to Challenge Defendant’s Third-Party
 5
                 Subpoenas.

 6               The government lacks standing to challenge the issuance of third-party
 7   subpoenas – its “response” in opposition to the issuance of the subpoenas should
 8
     therefore be stricken and/or disregarded. “As the Supreme Court has explained, it is
 9
10   the responsibility of the court, not the opposing party, to ensure that a subpoena
11   secured under rule 17(c) is for a proper purpose.” U.S. v. Tomison, 969 F.Supp. 587,
12
     594 (E.D. Cal. 1997), citing Bowman Dairy Co. v. United States, 341 U.S. 214, 221
13
14   (1951) (“[T]here is no reason to suppose that the government’s participation is
15
     required to ensure that the court performs its duty in determining that the requisites for
16
     issuing the subpoena have been demonstrated. . .”); see also, e.g., U.S. v. Jenkins, 895
17
18   F.Supp. 1389, 1397 (D. HI 1995) (“Just because the decision to              allow pretrial
19
     production is left to the court does not mean that it should be heard in an adversary
20
     proceeding.”).
21
22               Further, Rule 17(c) expressly provides that “the court may quash or modify the
23
     subpoena if compliance would be unreasonable or oppressive. Fed R. Crim. Pro.
24
     17(c)(2). This language indicates that “the party to whom the subpoena is directed is
25
26   the only party with ‘standing’ to oppose it. This is because no matter what interest a

                                                 -2-



     3659943.1
          Case 2:18-cr-00422-SMB Document 1040 Filed 07/13/20 Page 3 of 13



 1   party to whom the subpoena is not directed may have, it does not arise out of the
 2
     difficulty of compliance.”          Tomison, 969 F.Supp. at 591-92 (emphasis added).
 3
 4   “Accordingly, the government lacks standing to raise the exclusive grounds for

 5   quashing the subpoena, since it lacks the sine qua non of standing, an injury in fact
 6
     relative to those grounds.” Id. at 596 (emphasis added).
 7
 8               There are exceptions to this rule that are not applicable here – a party may have

 9   standing to move to quash a subpoena issued to another when the subpoena infringes
10
     upon the movant’s legitimate interests. U.S. v. Ramos, 2014 WL 8817652, *3 (C.D.
11
12   Cal. Sept. 17, 2014), citing Tomison, 969 F.Supp. at 596.              In other words, the
13   government may have standing to oppose a third-party subpoena when it infringes on
14
     the government’s interest in preventing undue lengthening of the trial, undue
15
16   harassment of its witness, and prejudicial over-emphasis on the witness’s credibility.”
17   U.S. v. Lester, 2016 WL 5109611, *2 (E.D. Cal. Sept. 19, 2016). Accord U.S. v.
18
     Somnang Chea, 2019 WL 2465492, *2-3 (E.D. Cal. June 13, 2019) (same). In the
19
20   instant case, however, the only “interest” set forth by the government is ensuring
21   Defendant’s compliance with the prerequisites of Rule 17, which is the duty of the
22
     Court, not the government. Courts in the Ninth Circuit do not consider this to be a
23
24   legitimate government interest. See Ramos, 2014 WL 8817652 at *3; U.S. v. Ortiz,
25
     2013 WL 6842559 (N.D. Cal. Dec. 27, 2013) (“The government argues that it has an
26

                                                  -3-



     3659943.1
          Case 2:18-cr-00422-SMB Document 1040 Filed 07/13/20 Page 4 of 13



 1   interest in ensuring that defendants properly comply with Federal Rule of Criminal
 2
     Procedure 17(c). This is not a legitimate interest that would confer standing upon the
 3
 4   government.”); U.S. v. Johnson, 2014 WL 6068089, *3 (N.D. Cal. Nov. 13, 2014)

 5   (“The Government . . . seeks to police Defendant’s use of the Federal Rules of
 6
     Criminal Procedure, calling Defendant’s subpoenas an “improper fishing expedition”
 7
 8   . . . The Government’s [] argument for standing is invalid . . .”). The government

 9   plainly lacks standing to challenge the subpoenas at issue. Tomison, 969 F.Supp. at
10
     596.
11
12   B.          The Court Should Disregard the Government’s Response As It Has No
13               Standing and Find That Defendant’s Subpoenas Meet the Nixon Standard.

14               A Rule 17(c) subpoena must meet the tests of “(1) relevancy; (2) admissibility;
15
     and (3) specificity.” Nixon, 418 U.S. at 700.
16
17               1.    Defendant Has Sufficiently Demonstrated That He Seeks “Relevant”
                       Information.
18
19
                 The Ferrer subpoenas at issue seek that which the government claims it does not

20   possess, but noticeably absent from the government’s protestations are any
21
     declarations from California or Texas state authorities that they do not possess
22
23   evidence relating to the complex federal and state plea agreements entered into by Mr.

24
25
26

                                                 -4-



     3659943.1
          Case 2:18-cr-00422-SMB Document 1040 Filed 07/13/20 Page 5 of 13



 1   Ferrer or the related (and complicated) forfeiture and privilege waiver agreements.1 It
 2
     is virtually impossible that these agreements were negotiated without some
 3
 4   prosecutorial agency’s participation, before April 5, 2018, as the government suggests.

 5   To assert that such negotiations and agreements are not relevant, admissible, and
 6
     specific borders on the absurd. Similarly, evidence related to NCMEC’s assertion at a
 7
 8   DOJ function that it facilitated and substantially influenced the present prosecution is

 9   also obviously relevant.
10
                 In other words, the documents sought have a “tendency to make the existence
11
12   of any fact that is of consequence to the determination of the action more probable or
13   less probable than it would be without the evidence.” Zhiqiang Zhang, 2012 WL
14
     195509, *2, quoting Fed. R. Evid. 401. Especially when this standard, as it must be,
15
16   is applied “leniently.”       Johnson, 2014 WL 6068089, *7; see also, e.g., U.S. v.
17   MacKey, 647 F.2d 898, 901 (9th Cir. 1981) (“Because the government has not yet
18
     seen the documents, it would be unreasonable to expect a more detailed connection be
19
20   provided between the contents of the documents and the ultimate facts at issue in the
21   case.”).
22
23
24
         1
25         If neither California nor Texas possess any such documents, however, it would be
     neither unreasonable or oppressive for them to respond to the subpoenas saying that is the
26   case.

                                               -5-



     3659943.1
          Case 2:18-cr-00422-SMB Document 1040 Filed 07/13/20 Page 6 of 13



 1               The government erroneously argues that the subpoenas result in an
 2
     inappropriate “fishing expedition” or the “mere hope” that they might turn up
 3
 4   evidence. Resp. at 5-6.         The government’s boilerplate response, however, does

 5   nothing to refute the Defendant’s threshold showing of relevancy. For example, the
 6
     government misguidedly cites U.S. v. Hang, 75 F.3d 1275 (8th Cir. 1996), for the
 7
 8   proposition that the subpoenas in the instant case do not meet the threshold showing

 9   of “relevancy.” Resp. at 5. Unlike the subpoenas in the instant case, however, in
10
     Hang, the subpoenas were “based on nothing but sheer speculation” regarding the
11
12   “mental health of certain prosecution witnesses,” and the defense was “hard-pressed”
13   to justify its request.       Id. at 1283.    Similarly, the government’s discussion of
14
     “immunity” and “corroborating” evidence (Resp. at 6) has no bearing on whether the
15
16   documents sought in the instant case have a “tendency to make the existence of any
17   fact that is of consequence to the determination of the action more probable or less
18
     probable than it would be without the evidence.” Zhiqiang Zhang, 2012 WL 195509,
19
20   *2, quoting Fed. R. Evid. 401. Defendant has provided sufficient information to
21   easily clear the “relevancy” threshold.
22
23               2.   Defendant Has Sufficiently         Demonstrated    That    He   Seeks
                      “Admissible” Information.
24
                 Once the Court has determined that material sought is relevant, it must ask
25
26   whether the material would be admissible. “This inquiry is largely governed by the

                                                  -6-



     3659943.1
          Case 2:18-cr-00422-SMB Document 1040 Filed 07/13/20 Page 7 of 13



 1   Federal Rules of Evidence.” . . . . Because it is often difficult at the pretrial stage ‘to
 2
     determine with precision the admissibility of certain documents. . . if a document is
 3
 4   arguably relevant and admissible under the Rules of Evidence. The Nixon

 5   ‘evidentiary’ requirement is likely satisfied.’” Zhiqiang Zhang, 2012 WL 195509, *2
 6
     (N.D. Cal. 2012). The government does not argue that the subpoenas at issue do not
 7
 8   meet the “admissibility” requirement. In any event, the documents sought involve

 9   admissible plea and other negotiations and benefits, as well as promises and evidence
10
     of influence by a private entity over the prosecution decision of the government.
11
12   Because the documents sought are “arguably relevant and admissible under the Rules
13   of Evidence,” they easily meet the requisite standard. Id.; see also, e.g., U.S. v. Libby,
14
     432 F.Supp.2d 26, 31 (D.D.C. 2006) (“[I]t will often be difficult at the pretrial stage to
15
16   determine with precision the admissibility of certain documents; therefore, if a
17   document is arguably relevant and admissible under the Rules of Evidence, the Nixon
18
     ‘evidentiary’ requirement is likely satisfied.”).
19
20               3.   Defendant’s Subpoenas Meet the “Specificity” Requirement.
21
                 The Nixon Court “recognized that in some instances it may be impossible to
22
     ‘describe fully’ the documents; therefore, the Court concluded that the specificity
23
24   requirement could be satisfied if there is a ‘sufficient likelihood,’ demonstrated
25
26

                                               -7-



     3659943.1
          Case 2:18-cr-00422-SMB Document 1040 Filed 07/13/20 Page 8 of 13



 1   through rational inferences, that the documents being sought contain relevant and
 2
     admissible evidence.” Libby, 432 F.Supp.2d at 31, citing Nixon, 418 U.S. at 700.
 3
 4               Courts have consistently recognized that “one of the major purposes of the

 5   specificity requirement is to provide the subpoenaed party or other party having
 6
     standing with enough knowledge about what documents are being requested so as to
 7
 8   lodge any objections on relevancy or admissibility.” Id. at 32. (citations omitted).

 9   The instant subpoenas provide the subpoenaed party with more than enough
10
     information to make any such objections.
11
12               The government again relies on inapposite cases that involve subpoenas that
13   bear no connection to the ones Defendant seeks here. Resp. at 7, citing U.S. v. Arditti,
14
     955 F.2d 331 (5th Cir. 1992) (seeking broad categories of privileged documents from
15
16   the government) and U.S. v. Johnson, 2008 WL 62281 (N.D. Cal. Jan. 4, 2008) (with
17   no basis to presume that any such records exist, “broadly seeking any complaints filed
18
     against the arresting officers and records that may possibly call into question the
19
20   veracity of the aged battery victim”); but c.f., e.g., U.S. v. Avenatti, 2020 WL 508682,
21   *5 (S.D.N.Y. Jan. 31, 2020):
22
                 Avenatti contends that email and text message communications between
23               Franklin and Auerbach . . . are certain to contain relevant information
24               about this case because the only logical reason they would be mentioning
                 Mr. Avenatti is in relation to the charges in this case. . . Moreover, this
25
                 request is sufficiently specific in that it is limited to communications
26               between two government witnesses about a specific subject matter – Mr.

                                                  -8-



     3659943.1
          Case 2:18-cr-00422-SMB Document 1040 Filed 07/13/20 Page 9 of 13



 1               Avenatti. See U.S. v. Skelos, No. 15 Cr 317, 2018 WL 22545438, *6-7
 2               (S.D.N.Y. 2018) (“This request meets the specificity requirement of
                 Nixon in that it specifies communications with a particular person on a
 3               particular subject matter.”).
 4
                 Defendant seeks plea and other agreement evidence that must exist or there
 5
     could not have been disposition agreements for Ferrer and Hyer. NCMEC alleges
 6
 7   publicly that it lobbied DOJ to prosecute, where it was refused such prosecution
 8
     previously.
 9
                 Here, there is a “‘sufficient likelihood,’ based on rational inferences, that the
10
11   information sought is both relevant and admissible.” Zhiqiang Zhang, 2012 WL
12
     195509, *2, citing Nixon, 418 U.S. at 700; Libby, 432 F.Supp.2d at 31. The instant
13
     subpoenas “specify communications with a particular person on a particular subject,”
14
15   Avenatti, 2020 WL 508682, *5, namely Messrs. Ferrer and Hyer, and communications
16
     regarding NCMEC’s influence on the government’s decision to prosecute.
17
18
     Significantly, in discovery disclosed by the government, Ernie Allen, who formerly

19   headed NCMEC, alleged that he was told by former Attorney General Eric Holder,
20
     prior to 2016, that the DOJ could not appropriately prosecute Backpage.2 Evidence of
21
22   the reasons for the changed decision in 2018 is relevant, admissible and specific.

23
24
25       2
          Since these documents would arguably constitute Jencks material, such
26
     documents will be filed under seal, if the Court deems it necessary to review such
     documents.
                                                  -9-



     3659943.1
          Case 2:18-cr-00422-SMB Document 1040 Filed 07/13/20 Page 10 of 13



 1               Further, evidence of plea, forfeiture and immunity discussions and promises as
 2
     to Ferrer and Hyer are relevant, admissible, and specific. See, id. As discussed above,
 3
 4   the subpoenas sought here meet the threshold showing of “specificity.”

 5
     C.          Assuming, Arguendo, That the Government Had Standing to Challenge the
 6               Subpoenas, Its Remaining Arguments are Unavailing.
 7               Having met the threshold showing of the three-prong test set forth in Nixon and
 8
     its progeny, the Court’s analysis need go no further. Notwithstanding, the government
 9
10   crafts various arguments regarding the general prohibitions on subpoenaing attorney
11   client communications, witness statements, and impeachment evidence. Resp. at 8-
12
     10. These arguments are purely speculative and ill-founded. The subpoenas do not
13
14   seek privileged communication between third-party lawyers and their clients, but
15
     rather seek non-privileged discussions between, on the one hand, attorneys and their
16
     clients, and on the other, law enforcement.
17
18               Also, contrary to the government’s suggestion, the subpoenas also do not seek
19
     witness statements, especially since the government has been ordered to, and
20
     purportedly has complied with such order. Rule 26.2 defines a witness statement as
21
22   “(1) a written statement that the witness makes and signs, or otherwise adopts or
23
     approves; (2) a substantially verbatim, contemporaneously recorded recital of the
24
     witness’s oral statement that is contained in any recording or any transcription of a
25
26   record; or (3) the witness’s statement to a grand jury . . .” Fed R. Crim. Pro. 26.2; see

                                                - 10 -



     3659943.1
         Case 2:18-cr-00422-SMB Document 1040 Filed 07/13/20 Page 11 of 13



 1   Johnson, 2014 WL 6068089,*5, citing U.S. v. Miller, 771 F.2d 1219, 1231 (9th Cir.
 2
     1985) (“The Jencks Act is, by its terms, applicable only to writings which are signed
 3
 4   or adopted by a witness and to accounts which are substantially verbatim recitals of a

 5   witness’ oral statements.”); U.S. v. Spencer, , 618 F.2d 605, 606 (9th Cir. 1980) (notes
 6
     which are a “not complete, are truncated in nature, or have become an unsiftable mix
 7
 8   of witness testimony, investigator’s selections, interpretations, and interpolations” are

 9   not producible ‘statements’ under the Act).
10
                 Finally, the government, without substantiation, argues that the subpoenas seek
11
12   “impeachment” evidence. It is well settled that, “the need for evidence to impeach
13   witnesses is [generally] insufficient to require its production in advance of trial.
14
     However, such materials might otherwise be subject to a rule 17(c) subpoena where
15
16   they have some other valid potential evidentiary uses.” Johnson, 2014 WL 6068089,
17   *2, quoting Nixon, 418 U.S. at 702; Ramos, 2014 WL 8817652, *4. The general bar
18
     on impeachment subpoenas does not apply when there are “other valid evidentiary
19
20   uses for the same material.” Johnson, 2014 WL 6068089, *6, citing Nixon, 418 U.S.
21   at 702.        In the instant case, the subpoenas seek much more than impeachment
22
     evidence. The evidence sought is necessary to prepare for trial, to facilitate further
23
24   investigation, and to gather exhibits. o the extent such material may be disclosed, it
25
     would have “some other valid potential evidentiary uses.” Id.
26

                                                - 11 -



     3659943.1
          Case 2:18-cr-00422-SMB Document 1040 Filed 07/13/20 Page 12 of 13



 1   D.          Conclusion.
 2
                 The Court should grant the Motion and issue the Rule 17(c) subpoenas. If the
 3
     Court decides that the subpoenas need to be more specific, it can grant leave to submit
 4
     amended subpoenas.
 5
                 RESPECTFULLY SUBMITTED this 13th day of July, 2020.
 6
                                               FEDER LAW OFFICE, P.A.
 7
 8
                                               By: _s/Bruce Feder              r
 9
                                                   Bruce Feder
10                                                 Attorney for Defendant Scott Spear
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                               - 12 -



     3659943.1
         Case 2:18-cr-00422-SMB Document 1040 Filed 07/13/20 Page 13 of 13



 1                           CERTIFICATE OF SERVICE
 2          I hereby certify that on the 13th day of June, 2020, I electronically transmitted
     Defendant Scott Spear’s Motion for Issuance of Subpoenas to the Clerk of the Court
 3   via the CM/ECF system for filing.
 4   COPYthof the foregoing emailed
     this 13 day of June, 2020 to:
 5
     The Honorable Susan M. Brnovich
 6   Brnovich_Chambers@azd.uscourts.gov
 7   Erin E. McCampbell, emccampbell@lglaw.com
 8   Ariel A. Neuman, aan@birdmarella.com
     Paul J. Cambria, pcambria@lglaw.com
 9   Thomas H. Bienert, Jr. tbienert@bienertkatzman.com
     Whitney Z. Bernstein, wbernstein@bienertkatzman.com
10   Gary S. Lincenberg, glincenberg@birdmarella.com
11   Gopi K. Panchapakesan, gpanchapakesan@birdmarella.com
     Michael D. Kimerer, mdk@kimerer.com
12   Rhonda Elaine Neff, rneff@kimerer.com
     David S. Eisenberg, david@deisenbergplc.com
13
     Joy Malby Bertrand, Joy.Bertrand@gmail.com
14   Attorneys for Defendants

15   Kevin Rapp Kevin.Rapp@usdoj.gov
     Andrew Stone Andrew.Stone@usdoj.gov
16   Margaret Perlmeter Margaret.Perlmeter@usdoj.gov
     John Kucera John.Kucera@usdoj.gov
17   Reginald T. Jones reginald.jones4@usdoj.gov
     Peter Kozinets Peter.Kozinets@usdoj.gov
18   Attorneys for United States of America

19
     By: /s/ Mali Evans
20
21
22
23
24
25
26

                                            - 13 -



     3659943.1
